The XIIIth. new conclusion of law in the order is amended to read as follows: “ XIII. That the judgment of the trial court herein should be reversed on the law and facts and judgment rendered for the defendant nunc pro tunc as of May 21, 1932, the day upon which said appeal was resubmitted to this court pursuant to the order for reargument in this cause, dismissing the plaintiff’s'complaint herein on the merits, except as to the provisions of the judgment of the trial court as to the claims or items of claim for $3,344.66 *885and $6,250, as to which claims or items the judgment is affirmed, with costs to the defendant in this court and in the court below; and that this order shall be entered by the clerk nunc pro tunc as of said 21st day of May, 1932; and that the judgment thereon shall be entered nunc pro tunc as of May 21, 1932.” The provision in the judgment is modified to conform to the provisions of conclusion of law XIII as modified. The date of the presentation of claim in finding of fact VII is corrected to read “ May 2,1928,” instead of June 29, 1928; and there should be incorporated in said finding a statement that the claim was rejected on June 29, 1928. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ. [See ante, p. 1.]